Citation Nr: 1110935	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  07-28 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to special monthly compensation based on the need for the regular aid and attendance of another person.


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Veteran and P. J. 


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 

The Veteran, who is the Appellant, served on active duty from April 1943 to April 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2010, the Board remanded the claim to afford the Veteran a hearing, which was held in February 2011 by the undersigned Veterans Law Judge and a transcript of the hearing is in the Veteran's file. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran contends that he is in need of aid and attendance due to service-connected posttraumatic stress disorder, which is rated 100 percent disabling.  

In a letter in March 2008, a VA psychiatrist stated that the service-connected posttraumatic stress disorder made it difficult for the Veteran to comply with the recommended rehabilitation.  




On the VA examination for housebound status or permanent aid and attendance in March 2007, the examiner indicated that the Veteran required daily personal health care service of a skilled provider.  The diagnoses included end stage renal disease, dementia, heart disease, chronic obstructive pulmonary disease, benign prostatic hypertrophy, glaucoma, cataract, and posttraumatic stress disorder. 

VA records from 2003 to 2008 show the Veteran had a long history of psychiatric symptoms to include bizarre behavior.  

As the evidence suggests that the Veteran may be in need of aid and attendance due to his service-connected posttraumatic stress disorder, VA examination is warranted in light of the duty to assist.  

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).

2. Obtain a VA mental health records, dated on June 16, 2008, from the VA medical facility in Los Angeles, California.  If the record cannot be found or further efforts to obtain the record would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3. Afford the Veteran a VA examination to determine: whether Veteran needs the regular assistance of another person due to service-connected posttraumatic stress disorder, that is, whether the Veteran requires the assistance of another to protect himself from the hazards or dangers incident to his daily environment because of mental incapacity.

The claims folder should be made available to the examiner for review.

4. After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


